Order unanimously reversed, with costs and disbursements and the proceeding remitted to Special Term for a determination, after a hearing before the court, on all the issues raised by the petition and answer. The application, involving as it does the welfare of a child, should not have been decided upon *1014the inadequate affidavits submitted herein and the mother’s request for a hearing should have been granted. (Fernandez v. Fernandez, 282 App. Div. 1043.) Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Bastow and Botein, JJ.